Section 7159 C.G.L. reads as follows:
"Whoever without lawful authority forcibly or secretly confines or imprisons another person within this State against his will, or confines or inveigles or kidnaps another person, with intent either to cause him to be secretly confined or imprisoned in this State against his will; and whoever sells, or in any manner transfers for any term, the service or labor of any other person who has been unlawfully seized, taken, inveigled or kidnaped from this State to any other State, place or county, shall be punished by imprisonment in the State prison not exceeding ten years."
This statute really defines and denounces three different offenses. The first is "Whoever without lawful authority forcibly or secretly confines or imprisons another person within this State against his will."
The second is "Whoever * * * confines or inveigles or kidnaps another person, with intent either to cause him to be secretly confined or imprisoned in this State against his will, or to cause him to be sent out of this State against his will."
The third offense, pertaining to the sale or transfer of the service or labor of any person who has been unlawfully *Page 157 
seized or kidnaped, etc., while a different offense from the other two, is not relevant here.
The first count of this indictment combined both of the two offenses first above referred to in the same count. The second count charged the second offense embraced within this statute, but as the conviction was on the first count we are not concerned with the second.
However, the first count, on which plaintiff in error was convicted, not only charged forcible confinement of Brewton, but that this was done with the intent to cause him to be secretly confined and imprisoned against his will. The trial court, therefore, instructed the jury that the charge in the information with regard to the intent to secretly confine and imprison, having been alleged in both counts, the burden was upon the State to prove this element of the offense beyond a reasonable doubt. So this question of intent was clearly submitted to the jury, and the jury determined it adversely to plaintiff in error.
I realize that my view of this statute is in conflict with the express words of the decision in Ross v. State, 15 Fla. 55, which holds that an indictment under this statute should not only charge that a person has forcibly or secretly confined or imprisoned another person, but in order to charge an offense, should go further and charge that such forcible or secret confinement or imprisonment was done with the intent to cause him to be secretly confined or imprisoned against his will. It would seem, however, that the act of forcibly or secretly confining or imprisoning a person necessarily shows the intent and should certainly constitute an offense against the laws of this State. If one man confines or imprisons another, it would certainly be no defense to say that he did not intend to do what he actually did.
But the opinion in Ross v. State was evidently based upon *Page 158 
the fact that a statute of 1832, then unrepealed, punished the crime of "false imprisonment" as a misdemeanor, and therefore it was not the intention of the Legislature to punish every unlawful confinement or restraint of another as a felony. But this false imprisonment statute of 1832 is no longer in force and effect and the underlying reason for the conclusion reached in that case no longer exists.
This Section 7159 is the only statute that has been brought to my attention which makes it a crime to forcibly or secretly confine and imprison a person against his will. The words "forcibly or secretly" are used in the alternative.
In this case I think it is admitted that the evidence showed that the accused did forcibly confine or imprison Brewton against his will. Therefore an offense under this statute was committed whether the plaintiff in error intended thereafter to secretly confine Brewton or not.
It seems to me that this construction of the statute necessarily follows from the language of the statute itself.
WHITFIELD, J., concurs.